PER CURIAM.
We affirm the appellant’s conviction but reverse for resentencing. Whitehead v. State, 498 So.2d 863 (Fla.1986). The defendant’s juvenile record may be a valid reason for departure. Myrick v. State, 497 So.2d 728 (Fla. 2d DCA 1986); Riddle v. State, 488 So.2d 903 (Fla. 5th DCA 1986). However, the state has not shown beyond a reasonable doubt that the sentence would have been the same without the impermissible reasons. Griffis v. State, 509 So.2d 1104 (Fla.1987); Albritton v. State, 476 So.2d 158 (Fla.1985).
DOWNEY, ANSTEAD and STONE, JJ., concur.